Exhibit 15 Acknowledgement of Independent Registered Public Accounting Firm The Board of Directors YUM! Brands, Inc.: We hereby acknowledge our awareness of the use of our report dated April 29, 2008, included within the Quarterly Report on Form 10-Q of YUM! Brands, Inc. for the twelve weeks ended March 22, 2008, and incorporated by reference in the following Registration Statements: Description Registration Statement Number Forms S-3 and S-3/A Debt Securities 333-133097 YUM! Direct Stock Purchase Program 333-46242 $2,000,000,000 Debt Securities 333-42969 Form S-8s YUM! Restaurants Puerto Rico, Inc. Save-Up Plan 333-85069 Restaurant Deferred Compensation Plan 333-36877, 333-32050 Executive Income Deferral Program 333-36955 YUM! Long-Term Incentive Plan 333-36895, 333-85073, 333-32046 SharePower Stock Option Plan 333-36961 YUM! Brands 401(k) Plan 333-36893, 333-32048, 333-109300 YUM! Brands, Inc. Restaurant General Manager Stock Option Plan 333-64547 YUM! Brands, Inc. Long-term Incentive Plan 333-32052, 333-109299 Pursuant to Rule 436(c) under the Securities Act of 1933 (the “Act”), such report is not considered part of a registration statement prepared or certified by an independent registered public accounting firm, or a report prepared or certified by an independent registered public accounting firm within the meaning of Sections 7 and 11 of the Act. /s/ KPMG
